The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Current Status of Claims
This action is response to communication of November 26, 2021.  By preliminary amendment of November 26, 2021, the Applicant amended claims 1 and 15. Therefore, claims 1 to 15 are currently active in the application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 26, 2021 was filed before mailing date of first office action on merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 14 is objected to because of the following informalities:  The abbreviation PMUT should be also fully presented.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Subramanian et al. (US Patent Publication Application 2015/0192995 A1).
In regard of claim 1, Subramanian et al. disclose a haptic interface of the ‘mid-air’ type, comprising: a control circuit,  a plurality of ultrasonic transducers connected to said circuit, which includes a first set of transducers emitting at a first ultrasound carrier frequency and at least a second set of transducers emitting at a second ultrasound carrier frequency different from the first (See Figure 1 of Subramanian et al. illustrating a haptic interface of the mid-air type with a control circuit (24) and first set of transducers (12) shown also in Figure 2. which has first set of transducers (A) and second set of transducers (B)  with different frequencies as discussed in paragraphs [0018, 0046-0049] of Subramanian et al.); the control circuit being configured for modulating the signals sent to the transducers in order to: generate, with the ultrasound waves emitted by at least a part of the transducers of the first set, an acoustic pressure detectable by touch within at least a first focal region, and generate, with the ultrasound waves emitted by at least a part of the transducers of the second set, an acoustic pressure detectable by touch within at least a second focal region (See at least Figures 1 and 2 of Subramanian et al. illustrating the control circuit (24) which sent signals to transducers (12) for generation of ultrasound waves and allowing detection of acoustic pressure by touch (26) within a first focal region (A) and second region (B) as discussed in paragraphs [0046-0049] of Subramanian et al.).
In regard of claim 2, Subramanian et al. further disclose the interface according to Claim 1, the first and second carrier frequencies being separated by at least 10 kHz (See at least Figure 2 and paragraphs [0048-0049] of Subramanian et al. showing and discussing that first carrier frequency is 200 Hz and second is 50Hz which is more than 10kHz).
In regard of claim 8, Subramanian et al. further disclose the interface according to Claim 1, comprising a detection system configured for detecting the position relative to the transducers of at least one surface to be stimulated for touch, the control circuit being arranged for controlling the transducers as a function of the position of the surface of the user thus detected (See at least Figure 1A of Subramanian et al. illustrating detection system (16, 20) which detects position of (26) as discussed in paragraphs [0022, 0031, 0037] of Subramanian et al.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 9-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US Patent Publication Application 2015/0192995 A1) in view of Hajati (US Patent Publication Application 2014/0117812 A1).
In regard of claim 3, Subramanian et al. further disclose the interface according to either of the preceding claims Claim 1.
However, the reference to Subramanian et al. does not specifically discuss that the transducers of the first set and those of the second set having active membranes of different sizes.
In the same field of endeavor, Hajati disclose the interface with transducers of the first set (110) and the second set (120) having active membranes of different sizes as shown at least in Figure 1A and discussed in paragraphs [0037-0038] of Hajati.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use transducers with different diameters as shown by Hajati with the device of Subramanian et al. in order to reduce destructive interaction during detection by varying membrane size. 
	In regard of claim 4, Subramanian et al. and Hajati further disclose the interface according to Claim 1, the transducers of the first set being grouped according to one or more subsets, as are those of the second set (See at least Figure 1 A of Hajati illustrating grouping of different subsets (110, 120, 130, 140)).
In regard of claim 5, Subramanian et al. and Hajati further disclose the interface according to Claim 1, the transducers of the first and those of the second set being carried by the same substrate (See at least Figure 1 of Hajati illustrating that different sets (110, 120, 130, 140) is placed on the same substrate (101) as discussed in paragraph [0036]).
In regard of claim 9, Subramanian et al. and Hajati further disclose the interface according to Claim 1, each transducer of a set being of the piezoelectric, ferroelectric, electromagnetic, thermal or ceramic piezoelectric type (See at least paragraphs [0042, 0045-48] of Hajati discussing that transducers are piezoelectric type).
In regard of claim 10, Subramanian et al. and Hajati further disclose a method for generating at least one mid-air touch sensation on a user using an interface such as defined in Claim 1, comprising the step consisting in: modulating by virtue of a control circuit the control signals sent to the transducers (See at least paragraph [0066] of Hajati and paragraphs  [0013, 0035, 0046] of Subramanian et al. discussing modulation for control signals sent to transducers) in order to: generate, with the ultrasound waves emitted by at least a part of the transducers of the first set, an acoustic pressure detectable by touch within at least a first focal region (See paragraphs [0014, 0017-0023, 0030] of Subramanian et al. discussing generation acoustic pressure detectable by touch), and generate, with the ultrasound waves emitted by at least a part of the transducers of the second set, an acoustic pressure detectable by touch within at least a second focal region (See at least Figure 2 of Subramanian et al. illustrating ultrasound waves emitted by different sets of acoustic pressure on two different frequencies 200Hz and 50Hz).
In regard of claim 11, Subramanian et al. and Hajati further disclose the method according to Claim 10, a touch sensation of a first surface being generated at the first focal region and a touch sensation of a second surface being generated at the second focal region, in such a manner that the sensation of the second surface gives the impression to the user that it is smaller than the first surface (See at least paragraph [0051] of Hajati and Figure 5 and also paragraphs [0010-0021] of Subramanian et al. discussing haptic feelings can be made).
In regard of claim 12, Subramanian et al. and Hajati further disclose the method according to Claim 10, a touch sensation of a first surface being generated at the first focal region and a touch sensation of a second surface being generated at the second focal region, in such a manner that the perception of the second surface gives the impression to the user that it is situated further away than the first surface (See at least paragraphs [0010-0021] of Subramanian et al. discussing haptic feelings can be made).
In regard of claim 13, Subramanian et al. and Hajati further disclose the method according to Claim 10, the transducers of the first set emitting at a carrier frequency that is lower than the carrier frequency at which the transducers of the second set are emitting, a touch sensation of a first surface being generated at the first focal region and a touch sensation of a second surface being generated at the second focal region, in such a manner that the perception of the first surface gives the impression to the user that it is situated further away and/or is bigger than the second surface (See at least paragraphs [0010-0021] of Subramanian et al. discussing haptic feelings can be made).
In regard of claim 14, Subramanian et al. and Hajati further disclose  a method for fabricating matrices of transducers of the PMUT type of an interface (See at least Figure 11 and paragraphs [0030] of Hajati discussing PMUT type array) such as defined in Claim 1, the method comprising the steps consisting in: depositing at least a first layer of a material for forming the membranes of the transducers on the upper face of a substrate (See paragraphs [0012, 0035, 0045] of Hajati),  depositing at least one piezoelectric stack on said at least a first layer for formation of the membranes, based on the succession of deposition and etching of electrode materials and of piezoelectric material (See paragraphs [0005, 0046] of Hajati discussing etching succession),  forming a plurality of transducers on the substrate by masking and etching of the layers previously deposited, cutting out the substrate by masking and etching in order to expose the lower face of the membrane of each transducer, and electrically connecting each transducer to the control circuit, notably by virtue of flexible connectors or connectors passing through the substrate (See at least paragraphs [0035, 0046, 0051-0053] of Hajati discussing electrical connecting of transducers).
In regard of claim 15, Subramanian et al. and Hajati further disclose the method according to Claim 14, in which wherein at least the first and second sets of transducers are fabricated in this said manner on the same substrate (See at least Figure 1A of Hajati illustrating first and second sets of transducers (110, 120) fabricating on same substrate (101)).

Claims 6-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Subramanian et al. (US Patent Publication Application 2015/0192995 A1) in view of Hajati (US Patent Publication Application 2014/0117812 A1) and further in view of Adachi et al. (US Patent Publication Application 2007/0164631 A1).
In regard of claim 6, Subramanian et al. and Hajati further disclose the interface according to Claim 1.
However, the combination of Subramanian et al. and Hajati does not specifically show the interface comprising at least a third set of transducers emitting at an ultrasound carrier frequency different from those of the first and second sets.
In the same field of endeavor, Adachi et al. discloses three sets of transducers as shown in Figure 5A which emitting on frequency different from first and second sets as discussed at least in abstract and paragraph [0112] of Adachi et al.
	Therefore, it would be obvious for a person skilled in the art at the moment the invention was filed to use transducers with three different diameters as shown by Adachi et al. with the device of Subramanian et al. and Hajati in order to high-frequency waves be transmitted from the central spots, and the closer to the periphery a cell is, the lower the frequency of the wave transmitted from the spot.
In regard of claim 7, Subramanian et al., Hajati and Adachi et al. further disclose the interface according to Claim 1, the sets of transducers being disposed according to a generally concentric arrangement by order of height of carrier frequency, the set emitting at the highest carrier frequency being disposed in the center (See at least Figure 5A of Adachi et al. illustrating concentric arrangement of transducers by order of frequency as discussed in paragraphs [0111-0113]).









Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
U.S. Patent Publication Application 2008/0013405 to Moon et al. 
US Patent Publication Application 2010/0327695 to Goel et al.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Olga V. Merkoulova whose telephone number is ((571)270-7796.  The examiner can normally be reached on Mon-Fri. from 7:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/OLGA V MERKOULOVA/Primary Examiner, Art Unit 2692